[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT            FILED
                       ________________________ U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                              No. 08-17121                   MAY 20, 2009
                          Non-Argument Calendar            THOMAS K. KAHN
                                                               CLERK
                        ________________________

                  D. C. Docket No. 98-00433-CR-T-24EAJ

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

GUDELL SINGLETARY,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                              (May 20, 2009)

Before BIRCH, PRYOR and FAY, Circuit Judges.

PER CURIAM:
      Gudell Singletary, who was convicted of a crack cocaine offense, appeals

through counsel the sentence imposed upon the district court’s grant of his pro se

motion for reduction of sentence, pursuant to 18 U.S.C. § 3582(c)(2) and

Amendment 706 to U.S.S.G. § 2D1.1, which lowered the base offense levels

applicable to crack cocaine offenses. Singletary argues that his ultimate sentence

was unreasonable, as it was not adequately explained and was greater than

necessary to comply with the purposes of sentencing in 18 U.S.C. § 3553(a). For

the reasons set forth below, we affirm.

      At the original sentencing hearing, the district court determined that

Singletary’s guideline range was 360 months’ to life imprisonment and sentenced

Singletary to 360 months’ imprisonment. The court had reasoned that, although

Singletary had not shown remorse or otherwise demonstrated that he deserved a

low-end sentence, 360 months’ imprisonment was sufficient punishment for his

offense.

      Thereafter, Singletary filed the instant § 3582 motion, initially proceeding

pro se, arguing that Amendment 706 authorized the district court to reduce his

guideline range by two levels and that United States v. Booker, 543 U.S. 220, 125

S.Ct. 738, 160L.Ed.2d 621 (2005), authorized the court to sentence him below the

amended guideline range. The district court (1) granted a two-level reduction,



                                          2
such that Singletary’s guideline range was 292 to 365 months’ imprisonment; but

(2) implicitly denied any downward variance under 18 U.S.C. § 3553(a). The

court ultimately re-imposed a sentence of 360 months’ imprisonment, reasoning as

follows:

      The 360 month sentence is within the guideline imprisonment range.
      Public safety considerations based on the nature and circumstances of
      the offense and the degree of [Singletary’s] involvement convince the
      [c]ourt that a 360 month sentence is sufficient but not greater than
      necessary. In making the determination the [c]ourt has considered
      [Singletary’s] post-sentencing conduct[,] in that[,] while incarcerated,
      Singletary has completed a number of educational courses. The
      [c]ourt has also considered the sentencing judge’s statements that ‘you
      don’t have any great deserving of a lesser sentence, but the [c]ourt just
      feels like . . . 30 years is enough for anything that you’ve done.

      “We review de novo a district court’s conclusions about the scope of its

legal authority under [§ 3582(c)(2)].” United States v. James, 548 F.3d 983, 984

(11th Cir. 2008). We review a district court’s decision to grant or deny a sentence

reduction for abuse of discretion.” Id. at 984 n.1.

      A district court may reduce the sentence “of a defendant who has been

sentenced to a term of imprisonment based on a sentencing range that has

subsequently been lowered by the Sentencing Commission.” 18 U.S.C.

§ 3582(c)(2). When considering a § 3582(c)(2) motion, a district court must

engage in a two-part analysis. “Initially, the court must recalculate the sentence

under the amended guidelines, first determining a new base level by substituting

                                           3
the amended guideline range for the originally applied guideline range, and then

using that new base level to determine what ultimate sentence it would have

imposed.” United States v. Bravo, 203 F.3d 778, 780 (11th Cir. 2000). Next, the

court must decide, in light of the § 3553(a) factors and in its discretion, whether it

will impose the newly calculated sentence or retain the original sentence. Id. at

781. If the defendant is eligible for a sentence reduction under the first part of the

analysis, the district court must consider the § 3553(a) factors under the second

part of the analysis, regardless of whether it ultimately denies or grants

§ 3582(c)(2) relief. United States v. Williams, No. 08-11361, manuscript op. at 6-

7 (11th Cir. Feb. 9, 2009). However, the district court need not specifically

articulate the applicability of each factor, “as long as the record as a whole

demonstrates that the pertinent factors were taken into account by the district

court.” United States v. Vautier, 144 F.3d 756, 762 (11th Cir. 1998) (quotation

omitted). In any event, the district court may not reduce the defendant’s sentence

to a “term that is less than the minimum of the amended guideline range.”

U.S.S.G. § 1B1.10(b)(2)(A).

      The district court did not err in re-sentencing Singletary. See James, 548

F.3d at 984 n.1. First, the record demonstrates that the district court explicitly

considered the pertinent § 3553(a) factors and explained its choice of sentence.



                                           4
See United States v. Eggersdorf, 126 F.3d 1318, 1322 (11th Cir. 1997) (holding

that the record demonstrated that the district court took into account the pertinent

§ 3553(a) factors when the court briefly stated that it had reviewed the

government’s brief, and in its brief, the government had set out the pertinent

factors and enumerated facts relevant to the factors).

      Additionally, to the extent that Singletary relies on Booker and Kimbrough

v. United States, 552 U.S. __, 128 S.Ct. 558, 169 L.Ed.2d 481 (2007), we have

held that those cases are not applicable at § 3582(c)(2) proceedings. See United

States v. Melvin, 556 F.3d 1190, 1192-93 (11th Cir. 2009) (holding that neither

Booker nor Kimbrough render a guideline range advisory in the context of a

§ 3582 proceeding), petition for cert. filed, (U.S. Feb. 10, 2009) (No. 08-8664).

Accordingly, we affirm.

      AFFIRMED.




                                           5